UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number001-13643 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1520922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On April 28, 2011, the Company had107,120,130 shares of common stock outstanding. 1 Table of Contents ONEOK, Inc. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three Months Ended March 31, 2011 and 2010 5 Consolidated Balance Sheets - March 31, 2011 and December 31, 2010 6-7 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 9 Consolidated Statement of Changes in Equity - Three Months Ended March 31, 2011 10-11 Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2011 and 2010 12 Notes to Consolidated Financial Statements 13-29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30-49 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 51 Part II. Other Information Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. (Removed and Reserved) 52 Item 5. Other Information 52 Item 6. Exhibits 52-53 Signature 54 As used in this Quarterly Report, references to “we,” “our” or “us” refer to ONEOK, Inc., an Oklahoma corporation, and its predecessors and subsidiaries, unless the context indicates otherwise. The statements in this Quarterly Report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled” and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations or assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, “Forward-Looking Statements” and Part II, Item 1A, “Risk Factors” in this Quarterly Report and under Part I, Item 1A, “Risk Factors,” in our Annual Report. INFORMATION AVAILABLE ON OUR WEBSITE We make available on our website copies of our Annual Report, Quarterly Reports, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Our website and any contents thereof are not incorporated by reference into this report. We also make available on our website the Interactive Data Files required to be submitted and posted pursuant to Rule 405 of Regulation S-T.In accordance with Rule 402 of Regulation S-T, the Interactive Data Files shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. 2 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K for the year ended December 31, 2010 ASU Accounting Standards Update Bbl Barrels, 1 barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Bcf/d Billion cubic feet per day Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit Bushton Plant Bushton Gas Processing Plant CFTC Commodities Futures Trading Commission Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act Amendments of 1972, as amended Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 EBITDA Earnings before interest expense, income taxes, depreciation and amortization EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America KCC Kansas Corporation Commission KDHE Kansas Department of Health and Environment LDCs Local distribution companies LIBOR London Interbank Offered Rate MBbl Thousand barrels MBbl/d Thousand barrels per day Mcf Thousand cubic feet MDth/d Thousand dekatherms per day MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf Million cubic feet MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. Natural Gas Policy Act Natural Gas Policy Act of 1978, as amended NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) Northern Border Pipeline Northern Border Pipeline Company NYMEX New York Mercantile Exchange OCC Oklahoma Corporation Commission ONEOK ONEOK, Inc. ONEOK 2011 Credit Agreement ONEOK's five-year, $1.2 billion revolving credit agreement dated April 5, 2011 ONEOK Credit Agreement ONEOK's amended and restated $1.2 billion revolving credit agreement dated July 14, 2006 ONEOK Partners ONEOK Partners, L.P. ONEOK Partners Credit Agreement ONEOK Partners’ $1.0 billion amended and restated revolving credit agreement dated March 30, 2007 ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and the sole general partner of ONEOK Partners OPIS Oil Price Information Service Overland Pass Pipeline Company Overland Pass Pipeline Company LLC Quarterly Report Quarterly Report(s) on Form 10-Q RRC Railroad Commission of Texas 3 Table of Contents S&P Standard & Poor’s Financial Services LLC SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended XBRL eXtensible Business Reporting Language 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONEOK, Inc. and Subsidiaries CONSOLIDATEDSTATEMENTS OF INCOME Three Months Ended March 31, (Unaudited) (Thousands of dollars, except per share amounts) Revenues $ $ Cost of sales and fuel Net margin Operating expenses Operations and maintenance Depreciation and amortization General taxes Total operating expenses Loss on sale of assets ) ) Operating income Equity earnings from investments (Note J) Allowance for equity funds used during construction Other income Other expense ) ) Interest expense ) ) Income before income taxes Income taxes ) ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to ONEOK $ $ Earnings per share of common stock (Note H) Net earnings per share, basic $ $ Net earnings per share, diluted $ $ Average shares of common stock (thousands) Basic Diluted Dividends declared per share of common stock $ $ See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets (Thousands of dollars) Current assets Cash and cash equivalents $ $ Accounts receivable, net Gas and natural gas liquids in storage Commodity imbalances Energy marketing and risk management assets (Notes B and C) Other current assets Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation and amortization Net property, plant and equipment Investments and other assets Goodwill and intangible assets Energy marketing and risk management assets (Notes B and C) Investments in unconsolidated affiliates (Note J) Other assets Total investments and other assets Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Liabilities and equity (Thousands of dollars) Current liabilities Current maturities of long-term debt $ $ Notes payable (Note D) - Accounts payable Commodity imbalances Energy marketing and risk management liabilities (Notes B and C) Other current liabilities Total current liabilities Long-term debt, excluding current maturities (Note E) Deferred credits and other liabilities Deferred income taxes Energy marketing and risk management liabilities (Notes B and C) Other deferred credits Total deferred credits and other liabilities Commitments and contingencies (Note L) Equity (Note F) ONEOK shareholders' equity: Common stock, $0.01 par value: authorized 300,000,000 shares; issued 122,847,421 shares and outstanding 107,105,747 shares at March 31, 2011; issued 122,815,636 shares and outstanding 106,815,582 shares at December 31, 2010 Paid-in capital Accumulated other comprehensive loss (Note G) ) ) Retained earnings Treasury stock, at cost: 15,741,674 shares at March 31, 2011 and 16,000,054 shares at December 31, 2010 ) ) Total ONEOK shareholders' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents This page intentionally left blank. 8 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Thousands of dollars) Operating Activities Net income $ $ Depreciation and amortization Allowance for equity funds used during construction ) ) Loss on sale of assets Equity earnings from investments ) ) Distributions received from unconsolidated affiliates Deferred income taxes Share-based compensation expense Other ) ) Changes in assets and liabilities: Accounts receivable Gas and natural gas liquids in storage Accounts payable ) ) Commodity imbalances, net ) ) Energy marketing and risk management assets and liabilities ) Other assets and liabilities Cash provided by operating activities Investing Activities Capital expenditures (less allowance for equity funds used during construction) ) ) Contributions to unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Proceeds from sale of assets Cash used in investing activities ) ) Financing Activities Borrowing (repayment) of notes payable, net ) ) Issuance of debt, net of discounts - Long-term debt financing costs ) - Payment of debt ) ) Repurchase of common stock ) (5 ) Issuance of common stock Issuance of common units, net of discounts - Dividends paid ) ) Distributions to noncontrolling interests ) ) Cash provided by (used in) financing activities ) Change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 9 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY ONEOK Shareholders' Equity Accumulated Common Other Stock Common Paid-in Comprehensive (Unaudited) Issued Stock Capital Income (Loss) (Shares) (Thousands of dollars) December 31, 2010 $ $ $ ) Net income - Other comprehensive income - - - ) Repurchase of common stock - Common stock issued - ) - Common stock dividends - $0.52 per share - Distributions to noncontrolling interests - March 31, 2011 $ $ $ ) See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Continued) ONEOK Shareholders' Equity Noncontrolling Interests in Retained Treasury Consolidated Total (Unaudited) Earnings Stock Subsidiaries Equity (Thousands of dollars) December 31, 2010 $ $ ) $ $ Net income - Other comprehensive income - - ) ) Repurchase of common stock - ) - ) Common stock issued - - Common stock dividends - $0.52 per share ) - - ) Distributions to noncontrolling interests - - ) ) March 31, 2011 $ $ ) $ $ 11 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) (Thousands of dollars) Net income $ $ Other comprehensive income (loss), net of tax Unrealized gains (losses) on energy marketing and risk management assets/liabilities, net of tax of $1,415 and $(18,839), respectively ) Realized gains in net income, net of tax of $12,235 and $8,022, respectively ) ) Unrealized holding losses on available-for-sale securities, net of tax of $63 and $62, respectively ) ) Change in pension and postretirement benefit plan liability, net of tax of $2,947 and $2,533, respectively ) ) Other, net of tax of $11 and $(11), respectively ) 18 Total other comprehensive income (loss), net of tax ) Comprehensive income Less:Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to ONEOK $ $ See accompanying Notes to Consolidated Financial Statements. 12 Table of Contents ONEOK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) A.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our accompanying unaudited consolidated financial statements have been prepared in accordance with GAAP and reflect all adjustments that, in our opinion, are necessary for a fair presentation of the results for the interim periods presented.All such adjustments are of a normal recurring nature.The 2010 year-end consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required by GAAP.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements in our Annual Report.Due to the seasonal nature of our business, the results of operations for the three months ended March 31, 2011, are not necessarily indicative of the results that may be expected for a 12-month period. Our significant accounting policies are consistent with those disclosed in Note A of the Notes to Consolidated Financial Statements in our Annual Report. Recently Issued Accounting Standards Update - In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” which requires separate disclosure of purchases, sales, issuances and settlements in the reconciliation of our Level 3 fair value measurements.We adopted this guidance with this Quarterly Report, and the impact was not material.Other provisions of ASU 2010-06 were adopted in 2010.See Note B for more discussion of our fair value measurements. B.FAIR VALUE MEASUREMENTS Determining Fair Value - We define fair value as the price that would be received from the sale of an asset or the transfer of a liability in an orderly transaction between market participants at the measurement date.We use the market and income approaches to determine the fair value of our assets and liabilities and consider the markets in which the transactions are executed.While many of the contracts in our portfolio are executed in liquid markets where price transparency exists, some contracts are executed in markets for which market prices may exist, but the market may be relatively inactive.This results in limited price transparency that requires management’s judgment and assumptions to estimate fair values.Inputs into our fair value estimates include commodity exchange prices, over-the-counter quotes, volatility, historical correlations of pricing data and LIBOR, and other liquid money market instrument rates.We also utilize internally developed basis curves that incorporate observable and unobservable market data.We validate our valuation inputs with third-party information and settlement prices from other sources, where available.In addition, as prescribed by the income approach, we compute the fair value of our derivative portfolio by discounting the projected future cash flows from our derivative assets and liabilities to present value using interest-rate yields to calculate present-value discount factors derived from LIBOR, Eurodollar futures and interest-rate swaps.We also take into consideration the potential impact on market prices of liquidating positions in an orderly manner over a reasonable period of time under current market conditions.We consider current market data in evaluating counterparties’, as well as our own, nonperformance risk, net of collateral, by using specific and sector bond yields and also monitoring the credit default swap markets.Although we use our best estimates to determine the fair value of the derivative contracts we have executed, the ultimate market prices realized could differ from our estimates, and the differences could be material. 13 Table of Contents Recurring Fair Value Measurements - The following tables set forth our recurring fair value measurements for the periods indicated: March 31, 2011 Level 1 Level 2 Level 3 Netting Total Assets (Thousands of dollars) Derivatives (a) Commodity contracts Financial contracts $ - $ Physical contracts - - Netting - - - ) ) Total derivatives ) Trading securities (b) - - - Available-for-sale investment securities (c) - - - Total assets $ ) $ Liabilities Derivatives (a) Commodity contracts Financial contracts $ )
